Case 1:15-cv-20245-MGC Document 119 Entered on FLSD Docket 03/01/2019 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

      A4A RESEAU, INC. and MARC PARENT,                   )
                                                          )
                       Plaintiff, Counter-Defendants,     )
                                                          ) Case No. 1:15-cv-20245
                                                          )
                                                          )
      FLAVA WORKS, INC. and                               )
      PHILLIP BLEICHER                                    )
                                                          )
                       Defendants, Counter-Plaintiffs.    )


                             MOTION TO WITHDRAW AS COUNSEL

               NOW COMES Shambee Law Office, Ltd. (hereinafter, “SLOL”), attorneys at law

     licensed to practice before this Court, and it files its Motion to Withdraw as Counsel for

     the Defendants/Counter-Plaintiffs in this cause, FLAVA WORKS, INC. And PHILLIP

     BLEICHER, and as reasons for the motion it states:

               1.     SLOL was retained by the Defendants/Counter-Plaintiffs to represent them

     in this cause.

               2.     Irreconcilable differences have arisen between the Defendants/Counter-

     Plaintiffs and the undersigned counsel and law firm, such that the undersigned counsel

     and law firm is/are unable to continue representing the Defendants/Counter-Plaintiffs

     herein.

               3.     Pursuant to Local Rule 11.1(d), the undersigned certifies that he has

     communicated Shambee Law Office, Ltd. need to withdraw as Plaintiff’s attorneys in this

     matter to the Plaintiff. Specifically, the undersigned certifies that she provided written as

     well as verbal notice to the Defendants/Counter-Plaintiffs of the intention to withdraw as




                                                   1
Case 1:15-cv-20245-MGC Document 119 Entered on FLSD Docket 03/01/2019 Page 2 of 2



     counsel. The undersigned further certifies that a copy of Shambee Law Office, Ltd.’s

     Motion to Withdraw as Defendants/Counter-Plaintiffs’ Counsel will be provided to the

     Plaintiff upon the filing of same

              5.    Additionally, the undersigned provided notice to opposing counsel of his

     intention to withdraw as counsel for the Plaintiff in accordance with Local Rules 7.1 and

     11.1(d). Opposing counsel have no objection to the granting of this motion as long as the

     Court grants a stay and/or extension of the existing deadlines so that the parties are able

     to complete discovery.

              6.    Pursuant to Local Rule 11.1(d), the current mailing address for the

     Plaintiff is: 3526 S. Prairie Ave, Chicago, IL. 60653

              WHEREFORE, Shambee Law Office, Ltd. prays that this Court enter an order

     granting it leave to withdraw as counsel for the Defendants/Counter-Plaintiffs in this

     cause.

                                                             Respectfully submitted,



                                                             __s/Juneitha Shambee__
                                                             Attorney for Defendant
                                                             Shambee Law Office, Ltd.
                                                             701 Main St. Ste. 200A
                                                             Evanston, IL. 60202
                                                             (773) 741-3602
                                                             Attorney No. 119964




                                                  2
